Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00047-CV

                  HALLMARK SPECIALTY INSURANCE COMPANY,
                                 Appellant

                                              v.

           MUNDO VERDE IRRIGATION AND LANDSCAPING, INC., et al.,
                               Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-02472
                       Honorable David A. Canales, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, the parties’ Agreed Motion to Set
Aside Trial Court Judgment and Remand is GRANTED. The trial court’s judgment is
REVERSED without regard to the merits, and the cause is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement. Costs of the appeal are taxed
against the parties who incurred them.

       SIGNED May 8, 2013.


                                               _________________________________
                                               Catherine Stone, Chief Justice